DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on December 21, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on June 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,587,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Jeffrey R. Joseph, ESQ., Reg. No. 54,204 on February 16, 2022 through subsequent communications following a telephone interview on January 21, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently Amended):
 A method of processing media data, the method comprising: 
receiving a manifest file data structure for a media presentation including the media data, wherein the media presentation comprises an adaptation set comprising a set of video representations including a video representation, the video representation comprises segments, and at least one of the segments contains virtual reality (VR) video data and at least one of the segments contains non-VR video data; 
determining, based at least in part on data signaled at an adaptation set level of the manifest file data structure for the media presentation, a projection mapping used in the adaptation set, wherein;
 the data signaled at the adaption set level comprises an element in the manifest file data structure; and 
the element indicates there is the at least one segment that contains the VR video data and the at least one segment that contains non-VR video data and the projection mapping indicates that video data of the at least one segment that contains the VR video data is to be rendered as VR video data;
determining without the presence of signaling at a representation level, whether an indication of the projection mapping used in the media presentation is present at a period level of the media presentation, wherein the period level is a higher level than the adaptation set level,  
wherein determining, based at least in part on the data signaled at the adaptation set level of the manifest file data structure for the media presentation, the projection mapping used in the media presentation is performed in response to determining that the indication of the projection mapping used in the media presentation is not present at the period level of the media presentation; 
 processing the data signaled at the adaptation set level of the manifest file data structure indicating the projection mapping used in the media presentation, wherein the data  wherein the projection mapping signals the presence of at least one segment of VR video data and at least one segment of non-VR video data[;] and how to decode and render the segments of the video representation; and 
after retrieving the segments of the video representation, outputting the segments of the video representation. 

Claim 2 (Cancelled) 

Claim 3 (Currently amended): The method of claim 1,


Claim 4 (Currently amended): The method of claim 1, further comprising:
determining, based at least in part on data signaled [[at]] the a period level of a second media presentation, and without additional signaling at [[a]] the representation level of the second media presentation, a projection mapping used in the second media presentation;
processing segments of a video representation of the second media presentation based on the projection mapping used in the second media presentation. 


processing the segments comprises decoding the segments of the video representation of the media presentation based on the projection mapping used in the media presentation; and
outputting the processed segments comprises outputting the decoded segments of the video representation of the media presentation to a display device.

 Claim 6 (Original): The method of claim 5, wherein outputting the processed segments comprises sending the segments of the video representation of the media presentation to a client device. 

Claim 7 (Currently amended):  The method of claim 1, wherein the manifest file data structure comprises [[a]] the media presentation description data structure. 

Claim 8 (Currently amended): A device for processing media data, the device comprising: 
a memory configured to store the media data; and 
one or more processors configured to: 
receive a manifest file data structure for a media presentation including the media data, wherein the media presentation comprises an adaptation set comprising a set of video representations including a video representation, the video representation comprises segments, and at least one of the segments contains virtual reality (VR) video data and at least one of the segments contains non-VR video data; 
determine, based at least in part on data signaled at an adaptation set level of the manifest file data structure for the media presentation, a projection mapping used in the adaptation set, wherein;

the element indicates there is the at least one segment that contains the VR video data and the at least one segment that contains non-VR video data and the projection mapping indicates that video data of the at least one segment that contains the VR video data is to be rendered as VR video data;
determine, without the presence of signaling at a representation level, whether an indication of the projection mapping used in the media presentation is present at a period level of the media presentation, wherein the one or more processors are configured to determine, based at least in part on the data signaled at the adaptation set level of the manifest file data structure for the media presentation, the projection mapping used in the media presentation in response to determining that the indication of the projection mapping used in the media presentation is not present at the period level of the media presentation;
 process the data signaled at the adaptation set level of the manifest file data structure indicating the projection mapping used in the media presentation, wherein he data further comprises using the projection mapping to determine[[ wherein the projection mapping signals the presence of at least one segment of VR video data and at least one segment of non-VR video data[[;]] and how to decode and render the segments of the video representation; and 
after retrieving the segments of the video representation, output the segments of the video representation.

Claim 9 (Cancelled)




Claim 11 (Currently amended): The device of claim 8, wherein the one or more processors are further configured to:
determine, based at least in part on data signaled at [[a]] the period level of a second media presentation, and without additional signaling at [[a]] the representation level of the second media presentation, a projection mapping used in the second media presentation;
process segments of a video representation of the second media presentation based on the projection mapping used in the second media presentation.

Claim 12 (Original): The device of claim 8, wherein the one or more processors are further configured to:
decode the segments of the video representation of the media presentation based on the projection mapping used in the media presentation; and
output the decoded segments of the video representation of the media presentation to a display device. 



Claim 14 (Currently amended): The device of claim 8, wherein the manifest file data structure comprises [[a]] the media presentation description data structure. 

Claim 15 (Original): The device of claim 8, further comprising a receiver configured to receive the media data. 

Claim 16 (Original): The device of claim 15, wherein the device comprises a wireless communication device and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the media data.

 Claim 17 (Currently amended): A method of processing media data, the method comprising:
generating media data, wherein the media data comprises a media presentation, the media presentation comprises a video representation, the video representation comprises segments, and at least one of the segments contains virtual reality (VR) video data and at least one of the segments contains non-VR video data;
including in the media data, data signaled at an adaptation set level of a manifest file data structure that identifies a projection mapping used in the media presentation included in the media data, wherein:
the data signaled at the adaption set level comprises an element in the manifest file data structure; and 

determining, without the presence of signaling at a representation level, whether to include an indication of the projection mapping used in the media presentation at a period level of the media presentation, wherein the period level is a higher level than the adaptation set level; and
sending segments of a video representation of the media presentation based on the projection mapping used in the media presentation, wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation, wherein the projection mapping signals the presence of at least one segment of VR video data and the at least one segment of non-VR video data. 

Claim 18 (Currently amended): The method of claim 17, 


 Claim 19 (Currently amended): The method of claim 17, 


Claim 20 (Original): The method of claim 17, further comprising:
including in the media data, data signaled at a period level of a second media presentation that identifies a projection mapping used in the second media presentation; and
sending segments of a video representation of the second media presentation based on the projection mapping used in the second media presentation. 

Claim 21 (Currently amended): The method of claim 17, wherein the manifest file data structure comprises [[a]] the media presentation description data structure. 

Claim 22 (Currently amended): A device for processing media data, the device comprising: a memory configured to store the media data; and one or more processors configured to:
generate media data, wherein the media data comprises a media presentation, the media presentation comprises a video representation, the video representation comprises segments, and at least one of the segments contains virtual reality (VR) video data and at least one of the segments contains non-VR video data;
include in the media data, data signaled at an adaptation set level of a manifest file data structure that identifies a projection mapping used in the media presentation included in the media data, wherein:
the data signaled at the adaption set level comprises an element in the manifest file data structure; and 

determine, without the presence of signaling at a representation level, whether to include an indication of the projection mapping used in the media presentation at a period level of the media presentation, wherein the period level is a higher level than the adaptation set level; and
send segments of a video representation of the media presentation based on the projection mapping used in the media presentation, wherein the projection mapping indicates to a receiving device whether to retrieve the segments of the video representation, wherein the projection mapping signals the presence of at least one segment of VR video data and at least one segment of non-VR video data.

Claim 23 (Currently amended): The device of claim 22, 


Claim 24 (Currently amended): The device of claim 22, 


Claim 25 (Original): The device of claim 22, wherein the device comprises a wireless communication device comprising a transmitter, wherein the transmitter is configured to modulate, according to a wireless communication standard, a signal comprising the media data. 

Claim 26 (Original): The device of claim 22, wherein the manifest file data structure comprises a media presentation description data structure.

35 USC § 101 Analysis –Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter, where it concerns the judicial exception.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for processing media data that contains virtual reality (VR)  and non-VR data by enabling data to be signaled at an adaptation set level to support VR signaling with backwards capability wherein for a media presentation that includes VR video data, a projection 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Ouedraogo et al. (U.S. 2019/0158933 A1; herein referred to as Ouedraogo) in view of Hirabayashi et al.  (U.S. 2017/0127152 A1; herein referred to as Hirabayashi) in further view of Taquet et al. (U.S. 2019/0141359 A1; herein referred to Taquet) does not teach separately or in combination, methods and devices for processing media data such that a device receives a manifest file data structure for a media presentation wherein the media presentation comprises an adaptation set comprising a set of video representations, each comprising segments, and at least one of the segments contains virtual reality (VR) video data and at least one of the segments contains non-VR video data, so that a projection mapping used in the adaption set can be determined wherein the data signaled at the adaption set level comprises an element in the manifest file data structure, and the data signaled at the adaption set level comprises an element in the manifest file data structure.  Therein, it is determined whether an indication of the projection mapping used in the media presentation is present at a period level of the media presentation, and without the presence of signaling at a representation level,  wherein determining, based at least in part on the data signaled at the adaptation set level of a media presentation description data structure, the projection mapping used in the media presentation is performed in response to determining that the indication of the projection mapping used in the media 
Ouedraogo is directed to the field of timed media data streaming over communication networks, for example communication networks conforming to Internet Protocol (IP) standard. More particularly, the invention concerns methods, devices, and computer programs for improving streaming of virtual reality or omnidirectional media data, over IP networks using the HyperText Transfer Protocol (HTTP).
Hirabayashi is directed to a method and system configured to enable the control of the provision of an auxiliary image used with a main image while deploying dynamic adaptive streaming over HTTP.
Taquet is directed to the streaming of media data representing a capturing projection of a wide view of a scene, the streamed media data making it possible to render the wide view on a 3D geometric display surface or to render the wide view on a display surface according to different viewpoints, the rendering comprising rendering projection of media data. After having received a description file including information on the media data, the information comprising descriptive information relating to 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for determining a projection mapping at the adaptation set level and determining whether an indication of the projection mapping used in the media presentation is present at a period level of the media presentation, and without the presence of signaling at a representation level,  so that it can be determined whether to retrieve the segments of the video representation wherein the projection mapping signals the presence of at least one segment of VR video data and at least one segment of non-VR video data.  Such a signaling mechanism uniquely supports VR signaling in a legacy environment and is backward compatible to provide that legacy clients that do not support VR video rendering do not try and consume a VR video representation.   Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Ouedraogo which receives a manifest file data structure for a media presentation including the media data (¶ ¶ [0007-0008]) wherein the media presentation comprises an adaptation set comprising a set of video representations including a video representation (¶ ¶ [0128 - 0129], Fig. 4), the video representation comprises segments (¶ [0129]), and at least one of the segments comprises virtual reality (VR) video data (see ¶ [0102]) determining, based at least in part on data signaled at an adaptation set level of the manifest file data structure for the media presentation (see ¶ [0130]), a projection mapping used in the adaptation set (see ¶ ¶ [0131 - 0132], ¶ [0143]) , wherein; the data signaled at the adaption set level comprises an element(e.g. representation) in the manifest file data structure (see ¶ ¶ [0148 - 0149], Fig.3b) and the element indicates there is the at least one segment that contains the VR video data (e.g. specific to VR content) and the projection mapping (e.g. field of view) indicates that video data of the at least one segment (see ¶ [0174]) is to be rendered as VR video data (see ¶ [0175]) and to retrieve the segments of the video representation (see ¶ ¶ [0190 - 0191]), Ouedraogo does not teach outputting the video segments, processing non-VR video data, and for checking for the presence of signaling at the period and representation levels.  When considering prior art Hirabayashi in combination with Ouedraogo, the combination teaches and after retrieving the segments of the video representation (see ¶ [0060]), outputting the segments of the video representation (see ¶ [0106]).  However the combination of Ouedraogo and Hirabayashi does not teach the processing of non-VR video data, and for checking for the presence of signaling at the period and representation levels.  When considering prior art Taquet in combination with Ouedraogo and Hirabayashi, the combination teaches the video representation comprises segments, and at least one of the segments contains virtual reality (VR) video data and at least one of the segments contains non-VR video data  (see Taquet -  ¶¶ [0178 - 0179]), but the combination does not teach to determine whether an indication of the projection mapping used in the media presentation is present at a period level of the media presentation, and without the presence of signaling at a representation level when the projection mapping signals the presence of at least one segment of VR video data and at least one segment of non-VR video data, as is required in the claimed invention.
The limitations as recited (determining without the presence of signaling at a representation level, whether an indication of the projection mapping used in the media presentation is present at a period level of the media presentation, wherein the period level is a higher level than the adaptation set level,  wherein determining, based at least in part on the data signaled at the adaptation set level of the manifest file data structure for the media presentation, the projection mapping used in the media presentation is performed in response to determining that the indication of the projection mapping used in the media presentation is not present at the period level of the media presentation; whether to retrieve the segments of the video representation, wherein the projection mapping signals the presence of at least one segment of VR video data and at least one segment of non-VR video data;) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 26 – 28:   ¶ ¶ [0097 -0103], Fig. 1; pages 40 – 42: ¶ ¶ [0138 -0143], Figs. 10 - 11) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3 – 8, and 10 – 26 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/JAMES N FIORILLO/Examiner, Art Unit 2444